DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2020 is being considered by the examiner.
Claim Objections
Claims 2-8 and 10 are objected to because of the following informalities:  
As a general matter, the preamble of dependent claims 2-8 and 10 ends with the limitation “comprising” even though the limitation is not an appropriate transition to the body of the claim. Applicant is advised to re-format each dependent claim so that the transition from the preamble to the body of the claim is logical and grammatically correct. 
The limitation “clam” in claim 5 is misspelled. 
In claim 7, the limitation “first plate” in line 6 should be changed to “the first plate”. 
In claim 10, a semicolon is missing at the end of line 5. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the limitation “opposite the first plate” in line 14 of the claim is indefinite. First, it is unclear whether the limitation intends to specify that the vertical rods are opposite the first plate, or whether the horizontal rods are opposite the first plate. Second, it is unclear what “opposite the first plate” even means. For examination purposes, the limitation will not be given weight.  
Claim 1 is additionally indefinite because of the limitation “the plurality of horizontal plates” at the end of the claim. There is no antecedent basis for the limitation. In addition, given that the first plate and 
Claim 1 is also indefinite because the claim refers to a group of elements even though it appears that the claim intends to refer to only a select number of said group of elements. For example, the limitation “each of the plurality of horizontal rods being detachably attached to the plurality of vertical rods” conveys that each horizontal rod is attached to ALL of the vertical rods, which does not appear to be the case based on the figures. 
Likewise, claim 6 is indefinite. The limitation “the plurality of plate apertures” encompasses ALL of the plate apertures. That said, the limitation “the plurality of plate apertures being distributed on each of the plurality of plates” conveys that ALL of the plate apertures are provided on EACH plate, which does not make sense.  
Likewise, claim 8 is indefinite. The limitation “each…vertical rods colinearly positioned within each of the plate apertures” conveys that every vertical rod is positioned within every plate aperture, which does not make sense. 
Claim 2 is indefinite because the limitation “the plurality of plates comprising at least one additional plate” is inherently indefinite. To obviate the indefiniteness, the claim must first specify an exact number of plates corresponding to the limitation “the plurality of plates” (e.g. claim 1 should specify that the plurality of plates consists of a first plate and a second plate). Because the limitation “comprising” is an open limitation, the scope of the limitation “the plurality of plates comprising a first plate and a second plate” recited in claim 1 encompasses an unspecified number greater than 2.   
Claim 4 is indefinite because there is no antecedent basis for the limitation “the edge of the second plate”. Presumably, the second plate comprises multiple edges. Hence, it is unclear to what edge the limitation refers.     
Claim 5 is indefinite because the claim recites that the first aperture and the second aperture are distributed on opposing sides of a clamp, yet the claim also recites that the two apertures are positioned perpendicular to one another. A spatial arrangement that satisfies both conditions (i.e. opposing sides that are perpendicular to one another) is not evident.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claims 11 and 12, the claims fail to further limit the claimed invention because the claims merely, nominally, identify “the at least one of the plurality of vertical rods”. It is unclear how the limitations “center” (see claim 11) or “support block” further limits “the at least one of the plurality of vertical rods”. If claim 11 intends to convey that “the at least one of the plurality of vertical rods” is situated equidistant from two elements, then the claim should explicitly recite such spatial relationship. The limitation “center” alone does not further limit “the at least one of the plurality of vertical rods”. Likewise, if claim 12 intends to convey that “the at least one of the plurality of vertical rods” supports an element or comprises a specific diameter, then the claim should explicitly recite such subject matter. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2008/0156759 A1). 
With respect to claim 1, Lai discloses a stand apparatus for conducting laboratory experiments*, the stand apparatus comprising (see Figs. 1, 6 and 8): 

a plurality of rods 27, 41 and 55 (see Fig. 1);  
5the plurality of plates comprising a first plate 30 and a second plate 44; 
the plurality of rods comprising a plurality of vertical rods 27 and 55, a plurality of clamps 42, and a plurality of horizontal rods 41 (see Fig. 1); 
the plurality of vertical rods 27 being terminally mounted to the first plate 30 (see Fig. 1);  
10the plurality of vertical rods 27 and 55 being positioned perpendicular to the first plate 30 (see Fig. 1);
each of the plurality of horizontal rods 41 being detachably attached to vertical rods 27 through the plurality of clamps 22 (see Fig. 4); 
the plurality of horizontal rods 41 being positioned perpendicular to the 15plurality of vertical rods 27 and 55; and 
the second plate 44 being movably attached to at least one of the plurality of vertical rods 27 (see Figs. 6 and 8).  
*The limitation “for conducting laboratory experiments” is recitation of intended use that does not further limit the claimed invention. 
With respect to claim 2, the plurality of plates comprises at least a third plate 44 (see Fig. 1), wherein the third plate 44 is detachably attached to at least one of the plurality of vertical rods 55, and the third plate 44 plate is movably positioned above the 25second plate 44 (see Fig. 1).  
With respect to claim 3, the plurality of horizontal rods 41 comprises at least one hypotenuse rod 411, wherein 12the at least one hypotenuse rod 41 is detachably attached to two opposing vertical rods 27 using two clamps 42. The hypotenuse rod 41 also enables attachment of extraneous riggings and 5equipment2.  
1The limitation “hypotenuse” is deemed nominal and thus considered non-limiting. Absent the claim further specifying how the hypotenuse rod attaches to two opposing vertical rods, any horizontal rod that attaches to two opposing vertical rods is deemed to be a “hypotenuse rod”.  
2Absent the claim specifying the “extraneous riggings and equipment” as well as specifying how the extraneous riggings and equipment attach to the claimed hypotenuse rod, the clause is considered 
With respect to claim 4, the plurality of horizontal rods 41 comprises at least one adjacent rod 41, 10the at least one adjacent rod 41 being detachably attached to two adjacent vertical rods 27 using two clamps 42  (see Fig. 1). Moreover, the at least one adjacent rod 41 is positioned parallel with an edge of the second plate 44 (see Fig. 1). Lastly, the at least one adjacent rod 41 enables attachment of extraneous 15riggings and equipment*.   
*As discussed above, absent the claim specifying the “extraneous riggings and equipment” as well as specifying how the extraneous riggings and equipment attach to the claimed hypotenuse rod, the clause is considered non-limiting. 
With respect to claim 259, the second plate 44 is detachably attached to at least one of the plurality of vertical rods 27 through at least one of the plurality of clamps 42 (see Fig. 1).  

Claims 1, 3, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicely (US 4,637,323). 
With respect to claim 1, Nicely discloses a stand apparatus for conducting laboratory experiments*, the stand apparatus comprising (see Figs. 1 and 2): 
a plurality of plates 11; 
a plurality of rods 12 and 26 (see Fig. 1);  
5the plurality of plates comprising a first plate (top plate 11) and a second plate (bottom plate 11); 
the plurality of rods comprising a plurality of vertical rods 12, a plurality of clamps 17, and a plurality of horizontal rods 26 (see Fig. 1); 
the plurality of vertical rods 12 being terminally mounted to the first plate 11 (see Fig. 1);  
10the plurality of vertical rods 12 being positioned perpendicular to the first plate 11 (see Fig. 1);
each of the plurality of horizontal rods 26 being detachably attached to vertical rods 12 through the plurality of clamps 17 (see Fig. 1); 
the plurality of horizontal rods 26 being positioned perpendicular to the 15plurality of vertical rods 12; and 

*The limitation “for conducting laboratory experiments” is recitation of intended use that does not further limit the claimed invention. 
With respect to claim 3, the plurality of horizontal rods 26 comprises at least one hypotenuse rod 261, wherein 12the at least one hypotenuse rod 26 is detachably attached to two opposing vertical rods 12 using two clamps 17. The hypotenuse rod 26 also enables attachment of extraneous riggings and 5equipment2.  
1The limitation “hypotenuse” is deemed nominal and thus considered non-limiting. Absent the claim further specifying how the hypotenuse rod attaches to two opposing vertical rods, any horizontal rod that attaches to two opposing vertical rods is deemed to be a “hypotenuse rod”.  
2Absent the claim specifying the “extraneous riggings and equipment” as well as specifying how the extraneous riggings and equipment attach to the claimed hypotenuse rod, the clause is considered non-limiting. In this instance, the at least one hypotenuse rod 26 has exposed surfaces (e.g. side surface) that can be used to attach an “equipment”.  
With respect to claim 4, the plurality of horizontal rods 26 comprises at least one adjacent rod 26, 10the at least one adjacent rod 26 being detachably attached to two adjacent vertical rods 12 using two clamps 17  (see Fig. 1). Moreover, the at least one adjacent rod 26 is positioned parallel with an edge of the second plate 11 (see Fig. 1). Lastly, the at least one adjacent rod 26 enables attachment of extraneous 15riggings and equipment*.   
*As discussed above, absent the claim specifying the “extraneous riggings and equipment” as well as specifying how the extraneous riggings and equipment attach to the claimed hypotenuse rod, the clause is considered non-limiting. 
With respect to claim 6, the plurality of plates comprises a plurality of plate apertures (the plates are grills having openings, see Fig. 2).
With respect to claim 259, the second plate 11 is detachably attached to at least one of the plurality of vertical rods 12 through at least one of the plurality of clamps 17 (see Fig. 1).  
Allowable Subject Matter

*If the claims are amended in an attempt to overcome the objections and the rejections, and the scope of the claims deviate, the indication of allowable subject matter may be withdrawn.  
The following is a statement of reasons for the indication of allowable subject matter:  
Lai and Nicely each disclose a stand apparatus, as discussed above. However, neither Lai nor Nicely disclose or render obvious the subject matter recited in dependent claims 5, 7, 8 or 10. Naturally, Lai and Nicely also do not disclose the subject matter of claim 13, since claim 13 is dependent on claim 5. 
Conclusion
The following prior art is considered pertinent to applicant's disclosure:
Todorovic (US 2011/0079620 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAUL S HYUN/Primary Examiner, Art Unit 1796